UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 20-0138854 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer£Accelerated filer£Non-accelerated filerR Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes£NoR As of November 9, 2007, 155.6 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets Condensed Consolidated Statements of Operations Condensed Consolidated Statement of Shareholders’ Equity Condensed Consolidated Statements of Cash Flows Notes to the Condensed Consolidated Financial Statements Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item3. Quantitative and Qualitative Disclosures About Market Risk Item4T. Controls and Procedures PARTII– OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds Item 4. Submission of Matters to a Vote of Security Holders Item6. Exhibits SIGNATURES Certification of CEO pursuant to Section 302 Certification of CFO pursuant to Section 302 Certification of CEO & CFO pursuant to Section 906 1 Table of Contents PARTI FINANCIAL INFORMATION Item1.Consolidated Financial Statements. HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2007 December31, 2006 (In thousands, except per share amounts) ASSETS Investment property, net $ 1,760,984 $ 798,329 Investments in unconsolidated entities 369,249 307,553 Cash and cash equivalents 45,705 23,022 Restricted cash 6,267 2,483 Distributions receivable 7,481 5,858 Interest rate swap contracts 1,681 1,511 Tenant and other receivables 20,574 5,172 Out-of-market lease assets, net 45,477 36,414 Deferred leasing costs, net 29,950 17,189 Deferred financing costs, net 6,820 5,412 Other assets 7,002 10,719 TOTAL ASSETS $ 2,301,190 $ 1,213,662 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Accounts payable and accrued expenses $ 53,982 $ 28,899 Due to affiliates 7,399 8,954 Out-of-market lease liabilities, net 62,742 15,814 Other liabilities 10,687 6,488 Interest rate swap contracts 11,737 5,955 Participation interest liability 22,808 11,801 Distributions payable 23,059 11,281 Notes payable 912,375 481,233 Total liabilities 1,104,789 570,425 Minority interest — 652 Commitments and Contingencies (Note 9) Shareholders’ equity: Preferred shares, $.001par value; 500,000 preferred shares authorized, none issued or outstanding as of September 30, 2007 and December31, 2006 — — Common shares, $.001par value; 1,500,000 common shares authorized as of September 30, 2007 and December31, 2006; 149,186 and 80,217 common shares issued and outstanding as of September 30, 2007 and December31, 2006, respectively 149 80 Additional paid-in capital 1,286,130 692,780 Retained deficit (100,520 ) (50,275 ) Accumulated other comprehensive income 10,642 — Total shareholders’ equity 1,196,401 642,585 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 2,301,190 $ 1,213,662 See notes to the condensed consolidated financial statements. 2 Table of Contents HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (In thousands, except per share amounts) Revenues: Rental revenue $ 45,536 $ 17,957 $ 110,142 $ 41,953 Other revenue 4,151 710 7,498 1,601 Total revenues 49,687 18,667 117,640 43,554 Expenses: Property operating expenses 13,906 4,949 30,739 12,096 Real property taxes 7,430 3,234 18,149 6,918 Property management fees 1,135 472 2,797 1,072 Depreciation and amortization 20,187 6,511 44,828 15,336 Asset management and acquisition fees 10,883 2,886 22,014 10,445 Organizational and offering expenses 1,614 1,463 5,115 3,123 General and administrative expenses 839 514 2,989 2,040 Total expenses 55,994 20,029 126,631 51,030 Loss before other income (expenses), income tax expense and (income) loss allocated to minority interests (6,307 ) (1,362 ) (8,991 ) (7,476 ) Other income (expenses): Equity in losses of unconsolidated entities (5,029 ) (926 ) (6,922 ) (1,839 ) Loss on derivative instruments, net (21,252 ) (7,795 ) (5,405 ) (6,440 ) Gain on foreign currency transactions — — 134 — Interest expense (12,146 ) (4,935 ) (31,979 ) (12,708 ) Interest income 1,317 351 4,178 585 Loss before income tax expense and (income) loss allocated to minority interests (43,417 ) (14,667 ) (48,985 ) (27,878 ) Provision for income taxes (247 ) — (580 ) — (Income) loss allocated to minority interests (286 ) 155 (680 ) 409 Net loss $ (43,950 ) $ (14,512 ) $ (50,245 ) $ (27,469 ) Basic and diluted loss per common share: Loss per common share $ (0.31 ) $ (0.26 ) $ (0.43 ) $ (0.66 ) Weighted average number of common shares outstanding 143,386 55,657 116,037 41,333 See notes to the condensed consolidated financial statements. 3 Table of Contents HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY For the Nine Months Ended September 30, 2007 (UNAUDITED) Common Shares Amount Additional Paid-In Capital Retained
